— Judgment, Supreme Court, New York County (George Daniels, J.), rendered Janu*163ary 28, 1999, convicting defendant, after a jury trial, of burglary in the second degree, criminal possession of stolen property in the fifth degree (two counts), criminal trespass in the second degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 16 years to life, unanimously affirmed.
The court properly exercised its discretion in granting defense counsel a half-hour continuance to confer with defendant regarding his decision to testify and to prepare for his possible testimony, rather than three hours requested, since there had already been ample time before and during the trial for such discussions (see People v Vetere, 287 AD2d 316, lv denied 97 NY2d 710; People v Quinones, 248 AD2d 151, lv denied 92 NY2d 859; compare People v Spears, 64 NY2d 698). Defendant has not established that the court’s ruling caused him any prejudice.
The court properly exercised its discretion in denying defendant’s mistrial motion based on a detective’s fleeting reference to a security officer having told him that he knew defendant from “previous incidents.” This testimony did not directly implicate defendant in any uncharged crimes and was not particularly prejudicial (see People v Flores, 210 AD2d 1, 2, lv denied 84 NY2d 1031). Moreover, the court offered to provide a curative instruction, but defendant declined that remedy (see People v Young, 48 NY2d 995).
We have considered and rejected defendant’s remaining claims. Concur — Tom, J.P., Rosenberger, Friedman and Gonzalez, JJ.